712 N.W.2d 158 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Plaintiff-Appellee,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, and
County of Kalkaska, Intervening Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellant, and
County of Otsego, Third-Party Defendant.
Docket Nos. 128878(176)(180). COA No. 254179.
Supreme Court of Michigan.
April 19, 2006.
On order of the Court, the motion to file reply brief exceeding the page limit is DENIED. Kalkaska and Crawford Counties may file a reply brief conforming to the 10-page limit by April 26, 2006. The motion to strike is DENIED as moot, but appellants are cautioned against submitting documents that are not part of the record below in future submissions made in connection with this appeal.
WEAVER, J., would grant the motion to file reply brief exceeding the page limit and the motion to strike.
KELLY, J., would grant the motion to file reply brief exceeding the page limit.